 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARTHUR RAY DEERE, SR.,                              No. 2:16-cv-1695-JAM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    CDC MEDICAL STAFF, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 20, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire

26   file, the court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   /////
                                                          1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed February 20, 2019, are adopted in full;
 3           2. Plaintiff’s “Motion to Reinstate IFP Status and Continue Civil Action,” (ECF No. 38)
 4   is construed as both a motion for relief from judgment pursuant to Rule 60(b) of the Federal Rules
 5   of Civil Procedure and an opposition to defendants’ Motion to Revoke Plaintiff’s In Forma
 6   Pauperis Status (ECF No. 33);
 7           3. Plaintiff’s Rule 60(b) motion (ECF No. 38) is granted; and
 8           4. Defendants’ Motion to Revoke Plaintiff’s In Forma Pauperis Status (ECF No. 33) is
 9   granted to the extent that plaintiff’s in forma pauperis status is revoked and plaintiff is required to
10   pay the $400 filing fee within fourteen days from the date of this order and plaintiff is warned that
11   failure to do so will result in the dismissal of this action.
12           So ordered.
13
     DATED: June 10, 2019
14
                                                     /s/ John A. Mendez____________               _____
15

16                                                   UNITED STATES DISTRICT COURT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
